Citation Nr: 1212060	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's left knee meniscectomy residuals, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's left knee osteoarthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1976 to August 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right knee meniscectomy residuals and denied increased disability evaluations for both the Veteran's left knee meniscectomy residuals and his left knee osteoarthritis.  In April 2004, the Veteran submitted a notice of disagreement (NOD) with the denial of both his application to reopen his claim of entitlement to service connection for right knee meniscectomy residuals and increased evaluations for both his left knee meniscectomy residuals and left knee osteoarthritis.  In March 2005, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of increased evaluations for both his left knee meniscectomy residuals and left knee osteoarthritis.  In April 2005, the Veteran submitted an Appeal to the Board (VA Form 9).  

In March 2011, the RO issued a SOC to the Veteran which addressed the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right knee meniscectomy residuals.   

The Veteran did not submit a timely substantive appeal from the denial of his application to reopen his claim of entitlement to service connection for right knee meniscectomy residuals.  Therefore, the issue is not on appeal and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In his April 2005 Appeal to the Board (VA Form 9), the Veteran advanced contentions which may be reasonably construed as a claim of entitlement to service connection for a chronic acquired psychiatric disorder to include depression.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that increased evaluations are warranted for both his left knee meniscectomy residuals and his left knee osteoarthritis as the disabilities are productive of significant physical impairment.  The accredited representative states that the Veteran was last afforded a VA examination for compensation purposes which addressed the left knee in March 2004 and requests that the Veteran be afforded an additional evaluation in order to accurately assess the current nature and severity of the Veteran's left knee disabilities.  

In reviewing the record, the Board observes that the Veteran was last afforded a VA examination for compensation purposes in March 2004, some eight years ago.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  An additional VA evaluation would be helpful in properly resolving the issues raised by the instant appeal.  

The Board observes that clinical documentation dated after November 2010 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected left knee disabilities after March 2004, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after November 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of both his left knee meniscectomy residuals and his left knee osteoarthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's service-connected left knee disabilities, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the left knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's disability upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  

